     Case 2:19-cv-10281-DDP-RAO Document 8 Filed 01/27/20 Page 1 of 2 Page ID #:28




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                        UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
9
      TERRY FABRICANT, individually                              Case No.:
10    and on behalf of all others similarly                      2:19-cv-10281-DDP-RAO
11
      situated,
      Plaintiff                                                  NOTICE OF VOLUNTARY
12
                                                                 DISMISSAL OF ENTIRE
13    vs.                                                        ACTION WITHOUT
                                                                 PREJUDICE.
14
      BF ADVANCE LLC d/b/a BUSINESS
15
      FINANCE ADVANCE, and DOES 1
16    through 10, inclusive, and each of them,
17
      Defendant.
18
            NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
19
     Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
20
     prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
21
     motion for summary judgment. Accordingly, this matter may be dismissed
22
     without prejudice and without an Order of the Court.
23

24          Respectfully submitted this 27th Day of January, 2020.
25
                                              By: s/Todd M. Friedman Esq.
26                                                 Todd M. Friedman
27
                                                  Attorney For Plaintiff
28




                                       Notice of Dismissal - 1
     Case 2:19-cv-10281-DDP-RAO Document 8 Filed 01/27/20 Page 2 of 2 Page ID #:29




1

2
                        CERTIFICATE OF SERVICE

3    Filed electronically on January 27, 2020, with:
4
     United States District Court CM/ECF system
5

6    Notification sent electronically on January 27, 2020, to:
7
     To the Honorable Court, all parties and their Counsel of Record
8

9
     s/ Todd M. Friedman
10
       Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
